DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-40) in the reply filed on June 08, 2021 is acknowledged.  The traversal is on the ground(s) that a search and an examination of all claims would not place undue burden on the Examiner.  This is not found persuasive because, as discussed in the restriction/election requirement (dated May 3, 2021), the groups have separate classifications. Group I (claims 1-40) is drawn to an apparatus, classified in B01L2300/0819, while Group II (claims 41-73) is drawn to a method of assaying a biological sample, classified in C12Q1/6834. A separate classification thereof qualifies as establishing burden for distinct inventions (See MPEP § 808.02). Moreover, Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements.  	With regard to applicant’s allegation that examination of these distinct inventions together would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both inventions would be coextensive. Further, while there may be some overlap in the searches of both inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in . 
The requirement is still deemed proper and is therefore made FINAL. 	 	Claims 41-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "wherein the first post has an aspect ratio of between or equal to 1 and 40," however, it is not clear how the aspect ratio can be equal to two values at the same time.   Claims 25-36 are rejected for the same reason. 	Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 3 is rejected because the limitation “wherein the first post comprises a plurality of the first probe” fails to further limit the subject matter of the claim upon which it depends. The limitation of claim 3 broadens the scope of the claim. It is suggested to amend the “first probe” in claim 1 to “at least one probe”.	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-19, 21, 23-25, 30, 35-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indermuhle et al (US 2001/0036674) (hereinafter “Indermuhle”).
Regarding claims 1 and 30
Regarding claim 5, Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIGS. 31a,31b: the plurality of troughs (198) are separated by support (196); ¶ [0135]).
Regarding claim 6, Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 31a: cover (194) covering upper opening of each trough; ¶ [0135]).
Regarding claim 7, Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIG. 31a: cover (194) including a surface (inner surface of the cover (194) facing the trough (198)); said inner surface disposed near the pillars (190); ¶ [0135]).
Regarding claims 10-12, Indermuhle further discloses wherein the first analyte comprises a cell or molecule from a biological sample (sample is introduced into each of the trough and the sample contains one or more analytes (biological molecules); ¶¶ [0047]-[0048] and [0050]-[0051]; Claims 30 and 31). 	It is noted that first analyte is material worked on and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the first analyte (the first probe of Indermuhle is structurally the same as the instant probe and thus capable of performing the recited structure rather than function (see MPEP 2114).
Regarding claims 14 and 17, Indermuhle further discloses wherein the first probe comprises a nucleic acid (see ¶ [0051]).
Regarding claims 15 and 16, Indermuhle discloses wherein different types of analytes can be introduced into the apparatus for analytes (see [0051] and [0090]; Claim 7). Thus, an analyte comprising microRNA (miRNA) can be introduced into the apparatus of Indermuhle. Furthermore, again Applicant is reminded that first analyte is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 18, Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, 
Regarding claim 21, Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 31a: pillars (190) protrude from base (192) of the biochip (191)).
Regarding claim 24, Indermuhle further discloses wherein the first post has an aspect ratio of between 1 and 40 (an aspect ratio greater than about 0.25; Claim 13).
Regarding claim 25, Indermuhle further discloses wherein the first post has an aspect ratio of between 1 and 5 (an aspect ratio greater than about 0.25; Claim 13).
Regarding claim 35, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, 
Therefore, Indermuhle meets and anticipates the limitations set forth in claims 1, 5-7, 10-19, 21, 23-25, 30, 35-36 and 39-40.
Claim(s) 1, 5-7, 10-19, 21, 23-25, 30, 35-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indermuhle et al (US 2001/0036674) (hereinafter “Indermuhle”). This an alternative rejection in view of a different embodiment. 
Regarding claims 1 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIGS. 24,25: a biochip (131) comprising a plurality of microwells (channels 134) configured to contain and process liquid samples; ¶¶ [0044], [0048] and [0130]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 24: pillars (132) protruding from base of the biochip; ¶ [0130]);  	wherein the first post comprises a first probe configured to detect a first analyte (the pillars (130) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055] and [0130]).
Regarding claim 5, 
Regarding claim 6, Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIGS. 24-25: dispenser covering upper opening of each channel; ¶ [0130]).
Regarding claim 7, Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIGS. 24,25: dispenser (130) includes an inner surface (surface facing the pillars (132)); said inner surface disposed near the pillars (190); ¶ [0135]).
Regarding claim 8, Indermuhle further discloses wherein the substrate comprises a second microwell array (FIGS. 24,25: disposer includes nozzles (133); ¶ [0130]).
Regarding claims 10-12, Indermuhle further discloses wherein the first analyte comprises a cell or molecule from a biological sample (sample is introduced into each of the trough and the sample contains one or more analytes (biological molecules); ¶¶ [0047]-[0048] and [0050]-[0051]; Claims 30 and 31). 	It is noted that first analyte is material worked on and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the first analyte (the first probe of Indermuhle is structurally the same as the instant probe and thus capable of performing the recited function).  	Furthermore, the functional limitation “to hybridize with the nucleic acid of the first structure rather than function (see MPEP 2114).
Regarding claims 14 and 17, Indermuhle further discloses wherein the first probe comprises a nucleic acid (see ¶ [0051]).
Regarding claims 15-16, Indermuhle discloses wherein different types of analytes can be introduced into the apparatus for analytes (see [0051] and [0090]; Claim 7). Thus, an analyte comprising microRNA (miRNA) can be introduced into the apparatus of Indermuhle. Furthermore, again Applicant is reminded that first analyte is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 18, Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, 
Regarding claim 23, Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 24: pillars (132) protrude from base of the biochip (131)).
Regarding claim 24, Indermuhle further discloses wherein the first post has an aspect ratio of between 1 and 40 (an aspect ratio greater than about 0.25; Claim 13).
Regarding claim 25, Indermuhle further discloses wherein the first post has an aspect ratio of between 1 and 5 (an aspect ratio greater than about 0.25; Claim 13).
Regarding claim 35, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Therefore, Indermuhle meets and anticipates the limitations set forth in claims 1, 5-8, 10-19, 21, 23-25, 30, 35-36 and 39-40.
Claim(s) 1, 5-6, 10-19, 21, 23-25, 30, 35-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indermuhle et al (US 2001/0036674) (hereinafter “Indermuhle”). This an alternative rejection in view of a different embodiment. 
Regarding claims 1 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIG. 16: a biochip (105) comprising a plurality of microwells (first channel sections 112a) configured to contain and process liquid samples; the microwells (112a) are defined by walls of the substrate (110) and base of the chip (105); ¶¶ [0044], [0048], [0104], [0111], [0113] and [0121]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 16: pillars (104) protruding from base of the biochip; ¶ [0121]);  	wherein the first post comprises a first probe configured to detect a first analyte (each of the pillars (104) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055], [0107] and [0121]).
Regarding claim 5, Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIG. 16: the plurality of first channel sections (112a) are separated by the channels walls; ¶¶ [0111] and [0121]).
Regarding claim 6, Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 16: the structure defining the second channels section (112b) that separates the first 
Regarding claims 10-12, Indermuhle further discloses wherein the first analyte comprises a cell or molecule from a biological sample (sample is introduced into each of the trough and the sample contains one or more analytes (biological molecules); ¶¶ [0047]-[0048] and [0050]-[0051]; Claims 30 and 31). 	It is noted that first analyte is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the first analyte (the first probe of Indermuhle is structurally the same as the instant probe and thus capable of performing the recited function).  	Furthermore, the functional limitation “to hybridize with the nucleic acid of the first analyte” is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claims 14 and 17, 
Regarding claims 15-16, Indermuhle discloses wherein different types of analytes can be introduced into the apparatus for analytes (see [0051] and [0090]; Claim 7). Thus, an analyte comprising microRNA (miRNA) can be introduced into the apparatus of Indermuhle. Furthermore, again Applicant is reminded that first analyte is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 18, Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 16: pillars (104) protrude from base of the biochip (105)).
Regarding claim 24, Indermuhle further discloses wherein the first post has an aspect ratio of between 1 and 40 (an aspect ratio greater than about 0.25; Claim 13).
Regarding claim 25, 
Regarding claim 35, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, Indermuhle further discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Therefore, Indermuhle meets and anticipates the limitations set forth in claims 1, 5-6, 10-19, 21, 23-25, 35-36 and 39-40.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7-9, 20, 22, 26-29, 31-34 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Indermuhle as applied to claim 1 above. 
Regarding claims 2 and 3, Indermuhle discloses the limitations set forth in claim 1 (third alternative rejection). 	Indermuhle does not explicitly disclose wherein the first post further comprises a and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 4, Indermuhle discloses wherein each microwell further comprises a second post in the microwell (FIG. 16: pillars (104) protruding from the  base of the biochip; ¶ [0121]), and wherein the second post comprise a second probe configured to detect a second analyte (each of the pillars (104) includes a surface comprising one or more capture agent configured to detect an analyte; ¶¶ [0046], [0051], [0055], [0107] and [0121]).and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 7, Indermuhle discloses a second section, the second section includes a surface proximate a surface of the first microwell array (FIG. 16: the portion of the dispenser (110) defining the second channel section (112b) including an inner wall having an inner surface that is near the inner surface of the wall of the first channel section).
 	Indermuhle discloses the claimed invention except for the second section being a substrate. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the second section as a substrate separate 
Regarding claim 8, Indermuhle further discloses wherein the substrate comprises a second microwell array (FIG. 16: microwells (second channels sections (112b)); ¶¶ [0104], [0111], [0113] and [0121]).
Regarding claim 9, Indermuhle further discloses wherein each microwell in the second microwell array has a smaller largest lateral dimension and/or a smaller spacing between microwells than the largest lateral dimension and/or the spacing between microwells of the microwells in the first microwell array (FIG. 16: lateral dimension of the first section is smaller than lateral dimension of the first section).
Regarding claims 20 and 22, Indermuhle does not explicitly discloses wherein the first post (104) comprises a polyethylene glycol. However, Indermuhle in another embodiment, discloses wherein at least a portion of the pillars can be coated with polyethylene glycol (see ¶ [0066]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have coated at least a portion of the first post with polyethylene glycol material for the purpose of selectively arranging the sample at the desired location on the post, as suggested by Indermuhle (see ¶ [0066]).
Regarding claim 26, Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of between 1 micron and 80 microns. However, Indermuhle, in another embodiment, discloses wherein each of the posts (pillars 104) 
Regarding claim 27, Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of between 1 micron and 40 microns. However, Indermuhle, in another embodiment, discloses wherein each of the posts (pillars 104) can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimension of the post of Indermuhle such that the first post has a largest lateral dimension of between 1 micron and 40 microns since Indermuhle discloses that each of the posts can have any suitable dimension including a height of 
Regarding claim 28, Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of between 0.1 micron2 and 1300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimensions (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of the post of Indermuhle such that the first post a largest lateral cross-sectional area of between 0.1 micron2 and 1300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of between 0.1 micron2 and 1300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 29, Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of between 0.1 micron2 and 300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimensions (see 2 and 300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of between 0.1 micron2 and 300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 31, 
Regarding claim 32, Indermuhle does not explicitly disclose wherein each microwell has a largest lateral dimension of between 25 microns and 400 micron. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a largest lateral dimension of between 25 microns and 400 micron since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of Indermuhle to have a largest lateral dimension of between 25 microns and 400 micron in order to contain desired sample size.
Regarding claim 33, Indermuhle does not explicitly disclose wherein each microwell has a depth of between 1 micron and 50 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a depth of between 1 micron and 50 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change 
Regarding claim 34, Indermuhle does not explicitly disclose wherein each microwell has a depth of between 30 micron and 40 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a depth of between 30 micron and 40 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of Indermuhle to have a depth of between 30 micron and 40 microns in order to contain desired sample size.
Regarding claim 37, Indermuhle discloses the claimed invention except for the interior surface of each microwell having a cylindrical shape. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the inner surface of the microwells of Indermuhle to have a cylindrical shape, since it has been held that a mere change in shape of an element is 
Regarding claim 38, Indermuhle discloses the claimed invention except for the interior surface of each microwell having a circular cross-section. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microwells of Indermuhle to have a circular cross-section, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 IV.B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799